Title: To Benjamin Franklin from ——— Perrault and Other Applicants for Emigration, 24 January 1783
From: Perrault, ——
To: Franklin, Benjamin


The number of people applying to Franklin for help in emigrating to America increases markedly during the months following the signing of the preliminary peace treaty. Those letters for which no responses have been located are summarized here, with Perrault’s letter published as a sample.
Johann Philipp Breidenstein writes in Latin from Giessen on February 1. Now that the United States has established its freedom, he foresees the flowering of administrative, commercial, and cultural institutions and the need for experts in these areas. He is a professor of agriculture and accounting at the University of Gießen, has studied theology, and has held a number of high administrative posts. He is fully able to teach the doctrines of the Reformed Church as well as music and the German language. Breidenstein cannot say what draws him, his wife, and their 18-year-old son to trust themselves to the ocean, but honors and an annual salary would be sufficient inducements to emigrate. Franklin should reply, upon receipt of this letter, in either German or Latin.
On February 3 M. Feron from Vernon asks whether Franklin could procure him a free passage to America, or, if not, at least advise on the cheapest method of travel, and let him know whether he might expect to earn a living with only bookkeeping skills. His savings amount to 1,200 l.t.; will this, invested in land, be enough to sustain him?
De Lenoble, a retired captain living in Hanau, explains on February 4 that he wishes to return to America, where he once spent some time. He now regrets the fact that ten years ago, while in Saint-Domingue, he resigned his position in the French service to enter the Prussian army under his uncle, head of a regiment and governor of the county of Glatz. He has no doubt that Franklin’s protection will gain him entry to the American service at his present rank.
J. François Amaudruz confides in Franklin on February 13 that for the past 18 months he has wanted to go to America. A native of Bern, he has lived in Paris for 20 years and worked at perfecting his skills as a clockmaker. Eight-and-a-half years ago he fell in love and married; after seven glorious years his wife and child died, and he despairs of ever finding happiness in France. He longs now to live under the laws and customs of America. He asks Franklin’s protection for himself and the young man who will deliver this letter, also a native of Bern.
Also on February 13 Captain Siegmüller, in the service of the Holy Roman Emperor, writes in Latin from Linz to say that he would like a better and more humane life in the United States; with Franklin’s support he is certain to achieve it. He has spent 16 of his 28 years in the Austrian military, and he can write in his native German and Latin, as well as speak French and some Polish. He was educated at the University of Vienna, passed his exams cum laude, and is now a judge. He would be grateful for some honorable office in America appropriate to his talents.
M. Schopman, a Frenchman, writes from Antwerp on February 17 inquiring whether Franklin will offer him free passage to Philadelphia, Boston, or Charleston, to “exercise his talents.” He is an architect and building contractor who also knows about rivers and canals. He worked in Paris for 15 years before trying his fortune first in Brussels and now Antwerp. He adds in a postscript that another Parisian living nearby would like the same privileges so that he might teach French, accounting, or something else altogether; the friend speaks English fairly well.
On February 24 Madame Dufour, the wife of a master tailor on the rue Saint-Honoré, throws herself on Franklin’s mercy. They have suffered considerable losses, they have sacrificed to meet their contractual obligations, and now they and their infant child live in misery. If Franklin could help them get to America, her husband could continue his profession, and she could work in the fashion industry or as a tutor to some young person.
After expressing the usual compliments on the peace, De Wolff, a major of grenadiers who has served with the duke of Württemberg for 22 years, expresses his desire to be among the new nation’s citizens. Writing from Stuttgart on March 4, he explains his situation: for the past year he has been assistant director of the duke’s military academy, but he has reached an impasse with his proud and rigid superior, Colonel de Seeger, over the need for improvements at the school. He has resolved to quit his post, and though the King of Prussia offered him a position, he would rather go to America, where he would gladly renounce his noble titles in order to be a useful citizen. He knows America will need farmers; he hopes that his example will serve to inspire many citizens of Württemberg, skilled in the arts of farming and forestry, to participate with him in the grand project of settling the American empire. He is the enemy of luxury and ostentation. Scion of a military family (his father was a lieutenant general who served under the maréchal duc de Broglie), he has a wife and two children, a modest fortune (6,000 francs), and the hope of an inheritance. All he asks is reimbursement for an exploratory trip to America, a modest allowance while there, and the assurance of a pension for his family should he die during the voyage.
From Bruges comes a letter from M. de Lafosse, written on March 7, declaring that he awaits the first opportunity to emigrate with his family to Pennsylvania, where under the happy influence of liberty he may raise his children to be hardworking, sober, and virtuous. He had planned also to develop a code of laws in which virtue and kindness would be inculcated not by negative example but by philosophic and religious maxim, but he hears that Franklin himself is to undertake such a project, and he offers to share in the work: to Franklin would go the framework of the code, while Lafosse would take on the trifling details of distinctions and exceptions necessary to legal precision.
M. Ferrier writes from Lille on March 9. Is it true that the republic Franklin helped found is offering advantages to Genevans skilled in clockmaking? He would like to be among the first to offer his talents in a land where liberty flourishes, and expects that other Genevans will also wish to join him and throw off the yoke that oppresses them. He may be reached through Mr. Bade, clockmaker on the rue Déquermoise in Lille.
From Ganges in Languedoc, the merchants Vincent & fils write on March 9 about their intention to remove to America to set up a manufactory. Joining them in this design are several others of their Protestant faith, all with the hope that Franklin will extend to them his protection and that Congress might help them to defray their expenses.
“Pinelli née Costanzia” writes on March 12 from Hondschoote to assure Franklin of his expertise in all aspects of engineering: theoretical and practical, civil, military, hydraulic and mechanical. He was employed until recently by the Dutch East India Company, and now offers his services to the Confederation of the Thirteen United Provinces. He proposes an elaborate scheme involving all phases of linen production, from cultivation of the plant to construction of small spinning machines. He himself will lead a team of Flemish carpenters and weavers. He can provide plans for the factories and housing, as well as assist in the construction. In addition he could teach young people drawing, mathematics, artillery, and the arts of fortification and of selecting sites for military camps.
On March 13 Anthony Mikoviny, a native of Hungary who obtained the rank of major in the army of His Imperial Majesty during the Seven Years’ War, writes in English from London to describe his “lang intending Dessein & Inclination” to be servicable to “their great and High Mighteness of America.” He is not unacquainted with several languages nor inexperienced in agriculture, mining, smelting, and the mechanical arts; the discoveries he has made in mechanics since being in England can be attested by certificates from reputable people. Mr. Lawrence, who has given him encouragement, will convey this letter.
Carrouge, the parish priest at Monceaux, expresses on March 15 his regret that, as a religious man, he was not able to join the Americans in their fight for liberty. Now, however, he wishes to contribute to the republic’s prosperity by recommending a talented young bachelor, fluent in French and Latin, with a knowledge of Spanish and German, and a little English. He paints well, has a superior epistolary style, and would be a suitable secretary to a man of influence. He might also keep the books for a merchant house or serve as interpreter in a port city. He is prepared to leave for America if Franklin will honor him with his support and obtain passage for him to Boston. If America is in need of smiths, Carrouge knows of many excellent workmen from the local ironworks who would gladly make the trip.

A shipsmith from Morlaix hopes that his small talents might be useful in one of America’s port cities. “Mi:l” [Michel?] Guillaume, who writes on March 19, has just finished making pumps, pulleys, bells, and other necessities for the royal navy. If his services would be useful in America, he hopes that Franklin will grant a passport and passage; he even dares hope for a letter from Franklin that will help him establish a foundry, where he promises to train apprentices who might then set up their own foundries. Franklin may signal his intentions in a letter to him care of Mr. Pitot Duhellés, Congress’ agent at Morlaix.
Jo. McIntosh, writing in English from London on March 18, is experienced in the design and printing of calicoes, and wishes, with Franklin’s protection, to relocate to America, where he hopes “to Provide more Amply” for his family. Franklin is surely aware of the dangers to manufacturers seeking to emigrate from Britain, and will understand the need for delicacy in this matter. Should Franklin respond favorably, McIntosh will come immediately to Paris armed with recommendations.
Born noble, and having served his king with honor for 23 years, M. de Croust was forced to retire in 1781. He writes Franklin on March 23 that, having been harassed by two wives, he has decided to finish his days under the skies Franklin has rendered peaceful, hoping to taste liberty under America’s wise laws. If the government were to grant passage for him and four or five vintners with their families (his own family includes five children and three valets), he could bring 30,000 livres and enough rootstock from the vineyard in Champagne where he resides for a trial planting in Virginia. He thinks he might be able to buy property from one of the royalists.

Also writing on March 23, Joachim Heinrich Ludewig, from Bützow in Mecklenburg-Schwerin, recounts in excellent English the time in 1773 when he called on Franklin with a recommendation from the late Mr. Achenwall of Göttingen. He was then a poor German scholar wanting to go to Philadelphia to sell books; Franklin was both kind and generous. Now he congratulates Franklin on the peace, and, because he is still unmarried, proposes again to go to America, but only if he has Franklin’s recommendation or assured employment at the University of Philadelphia as a professor or lector of German and Dutch, or an instructor of history or political science. For the past eighteen months he has been a lector publicus at the university in Bützow, where he has taught those subjects.
A prominent physician from Bruyères in Lorraine writes on March 24 that he yearns to practice his art in the homeland of “le Grand Franklin.” M. Poma’s fortune is small, but he is a member of several academies in Europe as well as the societies of medicine of Paris and Nancy.
On March 25 a German builder of keyboard instruments who signs himself “J. Geib” writes in imperfect English from London. Ten years earlier he left the Palatinate with the intention of going to America, but went first to London where he had heard the arts were highly developed. Forced to remain there when war broke out, he wishes to resume his plan now that “all thoss calamiteis” are over. He is afraid to undertake the journey without a recommendation, having heard that strangers are lost without one. For his part, he was brought up to be a maker of organs, harpsichords, and grand and small pianos; since being in England he has also made pedal harps. Eighteen months earlier he invented “a Flute with Sixty pipes, with a Stopd. in treble with therty pipes, unter a little Pianoforte.” He has turned down several offers to go to St. Petersburg, and hopes that Franklin will give this request a favorable reception.
The vicomte de Lomagne-Tarride writes on March 31 from the château de Berenx in Béarn. Assuring Franklin that he is not going to trouble him to obtain payment of his loan office certificates, the vicomte proposes to lead a group of his own vassals, the most industrious and skillful people in all of France, to America, where they will cultivate the land. He would like permission to name the little Béarnaise colony in Franklin’s honor; he also seeks the title to a suitable tract (the due of every military man who has served in America) and an answer before the Easter holiday so that he might depart for America with Franklin’s orders.
M. Desbrossée writes from Le Mans on April 4 that he has been waiting for the peace in order to fulfil his dream of going to America. Would Franklin support him as he seeks a position as an engineer or architect in one of the American provinces? He is a student in the Bureau des ingénieurs and of M. Blondel, architecte du roi.
M. Dubeaucage, writing from Marseille on April 4, gets right to the point. On March 17, just as he was about to get on the coach to take him from Geneva to Lyon, he dashed into a bookstore for something to read. Chance guided his hand to the abbé Robin’s Nouveau Voyage dans l’Amérique Septentrionale, en l’année 1781. The depiction of such a beautiful country of virtuous inhabitants has captivated him; above all he was struck by the letter from Yorktown dated November 15, 1781, stating that the Americans would one day be the most enlightened people of the world. He asks Franklin to advise him as a father would. He offers all his personal details: his birthdate (in 1755), the fact that he was orphaned as an infant, how he ended up as a merchant in Rouen. He wants to go to America and establish a firm. Should he go to Boston or elsewhere? His health is good, he is gentle and sensitive, he loves virtue, he minds his elders, and he is sure to find friends among the good people of America. If he is fortunate enough to obtain Franklin’s trust, he will repay it by becoming a good citizen. He will be back in Rouen by July, but Franklin can write to him in Toulouse, poste restante, where he will be by the 25th.
M. Bourdillon has been waiting impatiently for American independence to be established. Now that it is assured, he writes to Franklin from Montferrand on April 8. He and his family are ready to leave for Virginia, the region he feels will be most suitable, for both its climate and its constitution. He needs a sponsor, however, and asks Franklin to supply the names of a few people around Williamsburg whose counsel will guide him as he sets up his business. He hopes to acquire a spread of 6,000 acres and needs to know how much this will cost; he will bring his family as soon as he is in a state to offer them shelter. He intends to leave for Bordeaux in June, and from there take the first American ship leaving for Williamsburg. He plans to spend the crossing learning English and familiarizing himself with the inhabitants of his new country. Should Franklin honor him with a reply, Bourdillon and his family will be infinitely grateful.
L. J. de Grobert, describing himself as a Tuscan man of letters, writes from Marseille on April 14. He has been planning for some time to write the history of the American Revolution. He has communicated this idea to several Americans, among them Samuel Curson of Baltimore, but now turns to Franklin. Having been plagued by persecution and misfortune, he asks whether Franklin can provide him asylum in America. He is trained in military tactics and mechanics, and has served the House of Austria for some time. He stands ready to provide further information on his birth and talents.
On May 13 C. F. Schmidt writes in German from Frederiksberg, near Copenhagen, where he is inspector general of the royal Danish garden. He submits a list of questions about settling in America. Does Congress admit foreign citizens and extend to them the rights of citizenship? Are they offered the same constitutional protections that native-born citizens enjoy? Is land distributed freely to immigrants, or must it be purchased? Can land be held without taxes for 50 years? Schmidt is eager to take up his homestead and wishes Franklin to lay his questions before Congress and inform him by post of their answers.
On May 15 Gelatte, a 29-year-old obstetrical surgeon, writes from Bouguenais, near Nantes. In 1777 he was captured aboard a vessel from Nantes and taken to Halifax. On his return to France he completed his degree requirements and began his medical practice. He now hopes that his meager talents might be useful in America, in a hospital or in some city.
Also on May 15 J. A. C. Siek, formerly postmaster at Göttingen, writes in German from Berlin. He wishes employment as postmaster in America and alludes to the secret information he has concerning the United States.
Finally, we present several hopefuls who press their cases through intermediaries. Louis-Germain Dupin d’Assarts from Nivernois was determined to go to America, and sought the protection of both Franklin and Mrs. Izard, whom he knew was about to return to the United States. He made this request through the duc de Nivernois, who was pleased to recommend his honest “vassal” to Franklin’s notice in a letter of March 16. The duke, not knowing Franklin personally, asked Claude-Henri Watelet, who did, to deliver his letter. Watelet enclosed it in an undated letter of his own, which intimated that the duke deserved an audience. Watelet and his wife took the opportunity to send all good wishes to the honorable and immortal doctor. On Watelet’s letter Franklin jotted the following note for a reply: “Make an Answer to this that I shall be glad to see the Gentleman, and will with Pleasure do what is desired by M le Duc de Nivernois.”
J. de Sparre, this time signing himself “Docteur,” addresses his final letter to Franklin on March 1. Writing from the imprimerie de la Société littéraire at Kehl, he says that Fournier, the typefounder, and the sieur Mahon told him that Franklin had once wanted to send them to America to set up a printing house. Now is the time: Fournier and some talented printers of Kehl have asked de Sparre to communicate their interest in the project. He and Fournier will meet with Franklin in Paris and can assemble papermakers, bookbinders, and others skilled in the trade. If he has not received a response in 12 days, he will conclude that Franklin has changed his mind.
On March 28 Col. de Prehn addresses a request for assistance to the comte des Roches. Prehn, no longer commandant in the service of Holland at the Cape of Good Hope, is now at Bremen. He has decided not to re-enlist with the Dutch East India Company, which refused to provide a pension for his wife in the event of his death. He wishes instead to settle with his family in Charleston, South Carolina. He asks the comte to apprise Franklin of his intentions and to elicit Franklin’s opinion of the plan.
 
	Monsieur
Deux ponts le 24 Janvier 1783. A l’Imprimerie Ducale
Vos momens doivent être Si remplis que si vous en avez quelques-uns à m’accorder, je ne dois pas les perdre à Vous redire ce que Vous devez être plus las d’entendre que de mériter: Je vais donc en peu de mots vous faire la demande la plus Simple du monde.
Vous allez, disent toutes nos gazettes que je copie dans la mienne, retourner dans un pays où l’humanité & la liberté appelleront bientôt la foule des hommes las du joug de L’Europe que vous avez secoué: hélas! j’en suis un. Seroit-il possible qu’au moyen des milliers d’individus que la Soif de l’or ou l’amour d’un repos non oisif vont vous conduire, vos pertes fussent Si bien réparées que vous ne sussiez plus que faire d’un homme à qui de trop foibles talens n’auroient pas été inutiles dans cet hémisphère. S’il eût pu y joindre ce qui les supplée tous Aujourdhui, le manège & l’intrigue: qui un peu mûri par Sept Lustres & demi d’infortunes, désespère avec la misérable besogne dont il S’est chargé depuis quelque tems, d’être jamais utile ni à luimême ni aux personnes pour l’amour de qui seules il a encore le courage de vouloir faire quelque Chose. Est-il décidé que dans le Globe entier on aura beau découvrir de nouveaux Terrains ou dépeupler ailleurs des régions immenses il ne se trouvera pourtant jamais un coin de terre que les Autres hommes veuillent lui céder à moins qu’il ne l’achète par le mensonge ou l’infamie, un coin où il puisse prendre racine & Végéter, & dire enfin en mourant à la mère commune, “O toi qui m’as nourri, reçois ma dépouille!” Si, dis-je, il est ainsi écrit à mon article, il faut bien s’y soumettre. Mais Si vous voulez & pouvez rouvrir à l’espoir de l’existence un cœur flétri, il faut vous faire voir d abord toute l’étendue de ma demande, que vous aurez cependant déja pressentie, si je ne me trompe: C’est que je n’ai point de fonds à porter sur cette Terre, & qu’il ne S’agiroit de rien moins que de me mettre dans une position à pouvoir aquérir ou rembourser ces fonds avant que l’âge, toujours hâtif, vienne me dérober non seulement au plaisir de la jouissance, mais à celui même de l’exécution.
Je n’entre pas dans d’autres détails, parcequ’ils ne seroient utiles qu’autant que, d’après ceci, vous pourriez réellement concevoir des Vues dont vous auriez la bonté de m’instruire par un mot de réponse, & que par-là vous donneriez au foible espoir, source de ma démarche un peu singulière, la consistance qu’il tireroit bien de Votre Seul Caractère si je ne sentois trop qu’il vous est impossible de Vous y livrer dans tous les cas innombrables qui doivent se présenter.
J’ai l’honneur d’Etre avec les sentimens de tant de personnes plus éclairées que moi, & en un mot de toute l’Europe, Monsieur Votre très humble & très obéissant Serviteur
PerraultRédacteur de la Gazette

Si vous m’honorez d’une réponse quelconque, Vous m’obligeriez de Vouloir bien l’adresser Sous le Couvert de Mr. Bettinger directeur de la Poste Impériale.

 
Notation: Perrau 24 Janvr. 1783.
